DETAILED ACTION
The present Office action is in response to the application filing on 30 DECEMBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “one of the temperatures falling in the first tolerance range as the initial temperature” does not properly transition an action between “one of the temperatures falling in the first tolerance range” and “as the initial temperature.” It appears to be typographical and the correct reading being “one of the temperatures falling in the first tolerance range [[as]]is the initial temperature--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0205655 A1 (hereinafter “Matsuoka”) in view of U.S. Publication No. 2019/0246075 A1 (hereinafter “Khadloya”), and further in view of CN 206060931 U 03/29/2017 (hereinafter “Hangzhou”).
Regarding claim 1, Matsuoka a visible-light-image physiological monitoring system with thermal detecting assistance ([0007], “monitoring physical characteristics of subjects in sleep environments may include a video camera […] the video camera may include comprises a thermal imaging camera”), comprising: 
a casing (FIGS 4A-4B, casing 401); 
a visible-light image sensor mounted on the casing and outputting multiple visible-light images of a body ([0112], “the camera 118 may include both a regular, visible-light camera function along with a thermal imager;” FIG. 13 depicts the camera 118 capturing visible-light images and thermal images of a baby; FIG. 6 depicts the environment with camera 118 pointing at the baby in a baby crib; [0128], “frames of the live/thermal video feed”); 
a thermal sensor ([0112], “the camera 118 may include both a regular, visible-light camera function along with a thermal imager;” FIG. 13 depicts the camera 118 capturing visible-light images and thermal images of a baby; FIG. 6 depicts the environment with camera 118 pointing at the baby in a baby crib; [0128], “frames of the live/thermal video feed;” [0112], “thermal imager need not be as high resolution as the camera 118. For example, some embodiments may use a thermal imager having a 100x100 pixel resolution”); 
a first communication module mounted in the casing ([0082], “The camera 118 also includes […] a plurality of antennas 426 for wirelessly communicating;” FIG. 5A depicts antennas 426-1 and 426-2 inside the casing 401); and 
a processing unit mounted in the casing and electrically connected to the visible-light image sensor and the thermal sensor to receive the visible-light images and the thermal images ([0128], “the camera 118 may include one or more processors and one or more memory devices that can be used for executing predefined algorithms on the individual frames of the live/thermal video feed”)([0114], “Camera 118 can then automatically begin recording, analyzing, and/or transmitting a live video feed of the infant 602. Some embodiments may require a facial image of the infant 602 to detect fevers and other heat-related conditions. These embodiments may use known facial recognition algorithms to locate the face of the infant 602 within its field-of-view and pan/tilt/zoom the camera 118 accordingly to center its field-of-view on the face of the infant 602;” [0122], “A bounding box 902 can be selected that includes the face, along with a predetermined amount of each surrounding image”); 
the processing unit is electrically connected to the first communication module to transmit a physiological monitoring alarm through the first communication module ([0128], “the camera 118 may include one or more processors and one or more memory devices that can be used for executing predefined algorithms on the individual frames of the live/thermal video feed. In the example described above, this may include analyzing a thermal image of the infant 602 to diagnose environmental problems or medical conditions. The camera 118 can send results of this diagnosis to the server 164.” Note, the sending of the processed images is via the first communication module in the module described in [0082] and FIG. 5A); and 
the processing unit has a physiological status determining procedure having: 
a learning mode generating an initial temperature of the at least one feature of the body ([0119], “During a learning interval, such as one week, two weeks, one month, etc., the baseline image can be combined/compared with subsequent images to generate an average thermal signature for the infant 602. As used herein, the term “thermal signature” can refer to any thermal characteristic of the infant 602 that may be recorded as a baseline and compared to future thermal images or characteristics. In this example, the thermal signature may be an average thermal image of the face of the infant 602, or a metric derived from the average facial image of the infant 602;” FIG. 17, step 1704 establishing a baseline thermal signature of the face of the subject); and 
a physiological status monitoring mode continuously receiving the visible-light images, and continuously receiving the thermal images of the at least one feature of the body from the thermal sensor after the thermal sensor is controlled to move and to correspond the at least one feature of the body ([0128], “executing predefined algorithms on the individual frames of the live/thermal video feed. In the example described above, this may include analyzing a thermal image of the infant 602 to diagnose environmental problems or medical conditions;” [0114], “automatic pan/tilt mounts that use computer vision algorithms to automatically train the camera 118 on the infant 602 such that the infant 602 can be located anywhere in the sleep environment 604 and still be monitored by the camera. […] These embodiments may use known facial recognition algorithms to locate the face of the infant 602 within its field-of-view and pan/tilt/zoom the camera 118 according to center its field-of-view on the face of the infant 602.” Note, the camera 118 includes the thermal sensor); 
determining a temperature of the at least one feature from the received thermal 15images corresponding to the at least one feature according to the initial temperature and the coordinate of the least one feature ([0128], “analyzing a thermal image of the infant 602 to diagnose environmental problems or medical conditions;” [0110], “a baseline temperature reading can be compared to a current temperature estimate to determine whether the subject is suffering from an elevated temperature or fever condition. In another example, current thermal patterns in the face of the subject can be compared to known patterns to determine whether the subject is too cold, too hot, teething, and so forth;” [0121-0122] describes use of the bounding box for selecting a face in an exemplary embodiment that restricts the analyzes to the bounding box; FIG. 17, step 1706 identifying a thermal anomaly by comparing the baseline thermal signature to a current thermal image of the face of the subject); and 
transmitting the physiological monitoring alarm when the temperature is determined to be an abnormal temperature ([0128], “analyzing a thermal image of the infant 602 to diagnose environmental problems or medical conditions. The camera 118 can send results of this diagnosis to the server 164;” [0132], “a temperature elevated by more than 4° can generate an alert 1402 that is colored red and generates an audible alarm and/or vibration of the mobile device 166-2;” [0139] describes a modification to FIG. 17 including “may also generate alerts that are sent to a mobile device that provide additional information, allow the user to observe the thermal image of the subject”).
Matsuoka fails to expressly disclose a thermal sensor movably mounted on the casing, controlling the thermal sensor to move relative to the casing (Note, Matsuoka does describe in [0114] using a pan/tilt/zoom camera tracking the baby, which would also move the thermal sensor, just not relative to the casing); and
deep learning for identifying body feature(s).
However, Khadloya teaches deep learning for identifying body feature(s) ([0079], “The video streams/images can be processed either locally at the video processor circuit 106, or at the remote server 108, such as using machine learning and deep learning, to extract user information including face information like facial features, angle or look direction, mood, etc.;” [0099], “the video processing engine 411 can perform face recognition algorithm, such as using deep learning and neural networks.” Note, [0065] describes image sensors as including any of cameras (e.g., visible sensor) and thermal imaging devices).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used deep learning for facial recognition, as taught by Khadloya ([0099]), in Matsuoka’s invention. One would have been motivated to modify Matsuoka’s invention, by incorporating Khadloya’s invention, because a deep learning algorithm is a known technique that can readily improve the computer vision algorithms for increasing accuracy with a large enough training set and without requiring supervision.
However, Matsuoka and Khadloya fail to expressly disclose a thermal sensor movably mounted on the casing, controlling the thermal sensor to move relative to the casing.
However, Hangzhou teaches a thermal sensor movably mounted on the casing, controlling the thermal sensor to move relative to the casing (FIG. 1 depicts camera assembly 1 that is capable of rotating vertically and also capable of rotating horizontally relative to the casing of base assembly 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a head assembly that is movable with the thermal sensor, as taught by Hangzhou (FIG. 1), in Matsuoka and Khadloya’s invention. One would have been motivated to modify Matsuoka and Khadloya’s invention, by incorporating Hangzhou’s invention, to provide an assembly that is easy to maintain (Hangzhou, unity model content section) and because it is a simple substitution of one housing for another that provides a predictable result.
Regarding claim 7, Matsuoka, Khadloya, and Hangzhou disclose all of the limitations of claim 1, as outlined above. Additionally, Hangzhou discloses wherein the casing further comprises:
a dual-shaft moving device on which the thermal sensor is mounted (FIG. 1, head assembly two rotates horizontally on base assembly 3 and causes camera assembly 1 to rotate vertically); and
two motor modules electrically connected to the processing unit and connected to the dual-shaft moving device, wherein the processing unit drives the motor modules to move the dual-shaft moving device along two axis directions (FIG. 3, transmission component 12 and panel 13 provide rotation and tilt with vertical and horizontal drive mechanisms). The same motivation of claim 1 applies to claim 7.
Regarding claim 8, Matsuoka, Khadloya, and Hangzhou disclose all of the limitations of claim 7, as outlined above. Additionally, Matsuoka discloses wherein the thermal sensor is a matrix thermal sensor or a signal-point thermal sensor ([0139], “thermal imaging camera;” FIGS. 8-12 depict a thermal image of the baby consisting of two-dimensional matrix pixels of thermal data).
Regarding claim 13, Matsuoka, Khadloya, and Hangzhou disclose all of the limitations of claim 1, as outlined above. Additionally, Khadloya discloses wherein the deep-learning module is built in the processing unit ([0079], “The video streams/images can be processed either locally at the video processor circuit 106, or at the remote server 108, such as using machine learning and deep learning, to extract user information including face information like facial features, angle or look direction, mood, etc.” Note, the video processor circuit 106 being the local, built in processing unit). The same motivation of claim 1 applies to claim 13.
Regarding claim 14, Matsuoka, Khadloya, and Hangzhou disclose all of the limitations of claim 1, as outlined above. Additionally, Khadloya discloses further comprising: a second communication module mounted in the casing and electrically connected to the processing unit (FIG. 16 depicts communication port(s) 1660 electrically connected to processor 1670 within the same box; FIG. 1 depicts first processor circuit 102 communicating with remote server 108. Note, Matsuoka additionally provides multiple antennas 426); and
a cloud server linking to the processing unit through a second communication module and the deep-learning module is built in the cloud server to identify the at least one feature of the visible-light image and determine the coordinate of each of the at least one feature; wherein the cloud server sends the processing unit the at least one feature of the visible-light image and the coordinate of each of the at least one feature ([0075], “The first processor circuit 102 can be communicatively coupled to a remote server 108 using a network 110;” [0079], “The video streams/images can be processed either locally at the video processor circuit 106, or at the remote server 108, such as using machine learning and deep learning, to extract user information including face information like facial features, angle or look direction, mood, etc.” [0065] describes the use of both thermal and non-thermal (e.g. visible) cameras; [0099-0100] describes object detection and tracking which would require a known location in the image and space. Note, in FIG. 1 the deep learning is offloaded onto remote server 108, but the output for the user in speaker 112 and display 111 is still at the audio-video assistant device 113, meaning the data is returned to the processing unit). The same motivation of claim 1 applies to claim 14.

Allowable Subject Matter
Claims 2-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481